Case 7:19-cr-00232-VB Document 35 Filed 10/02/20 Page 1 of 1

 

 

 

 

USDC SONY |
DOCUMENT |

| TLECTRONICALLY FILED
UNITED STATES DISTRICT COURT ELECTRONICAULS ©

SOUTHERN DISTRICT OF NEW YORK boc# nun ofzfae..

DATE FELD,

 

 

  

 

 

 

La serene wrens > seer a ee
{oreo nes crmnenee

 

 

Plaintifi(s), CALENDAR NOTICE
v, 14 ce 232 (vB)
OY shawn Snel IS l vce 410-3
Defendant(s).

 

PLEASE TAKE NOTICE that the above-captioned case has been scheduled/
re-scheduled for:

____ Status conference ___ Final pretrial conference
____ Telephone conference ____ Jury selection and trial
____ Pre-motion conference ____ Bench trial

____ Settlement conference ____ Suppression hearing
____ Oral argument ____ Plea hearing

____ Bench ruling on motion sentencing

on | a af 20 19 ,at_ //.. 00 A“, in Courtroom 620, United States
Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned from _] Q-/ 4-20

 

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

pated. /D-/- 2020
White Plains, NY

SO OR ED:

 

Vincent L. Briccetti
United States District Judge
